DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 4, 5, 9 and 12 are amended
Claims 2, 3, 10, and 11 are cancelled
Claims 1, 4 – 9, and 12 – 14 are currently pending and have been examined.

Response to Arguments
The amendments obviate the previous objections in the Final office action mailed January 6th 2021 and the objections have been removed.
The amendments obviate the previous 112(b) rejection in the Final office action mailed January 6th 2021 and the rejection under 112(b) has been removed.

Reasons for Allowance
Claims 1, 4 – 9, 12 – 14 are allowed.
Subject Matter Eligibility
The claims of the present invention recite a system, and a method for comparing item price in an online game environment and thus the claims are directed to a process and/or a machine.
The claim limitations are directed to an abstract idea under step 2A of the eligibility analysis. The examiner states that claims are directed to presenting offers, obtain distribution probabilities of items, distribute the individual potential items, and monitor sales and determining the value based on the comparison between the sales of bundle items.
However the claims are directed to a practical application because the abstract idea is “…usable in the online game to the users in the shop interface…”, “…wherein the known value of the first primary 
Thus the examiner states that the claims are directed to integrate into a practical application that requires an additional element in the claim to apply, reply on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception under step 2a prong 2. Hence the claims are patent eligible under 35 USC § 101.

Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determines  a system for valuing new virtual items introduced into online games and presenting offers of the new virtual items to users of the online.

The closest prior art of record is US PG Pubs 20110282764 – Borst et al.; US PG Pubs 2014 0304060 – Bous et al.; US PG Pubs 20140039979 – Zhang et al.; US Patent 7644863 - Chen et al.; US PG Pubs 2010024149 – Eglen et al.; Li, S.G., “the enhanced quality function deployment for developing virtual items in massive multiplayer online role playing games” page 6 (https://reader.elsevier.com/reader/sd/pii/S0360835207000964?token=4099F14AC3B9A0371C6836486216C81B082E2A5C89603632F86E4E2D749BC938644FA16AE503D43F06443FED463B7831 ) (11/23/2006) as LI
BORST discloses of determining selling instances of probability bundles and distributing items based upon the activated instances of the probability bundles.
BOUS discloses comparison on sales between bundles. 
EVAN discloses of distributing virtual goods bundle of virtual goods as a single unit.

EGLEN discloses of determining of prices based upon the demand for an item at different prices.
LI disclose of determining of products based on customer demands.
The prior art of records teaches concepts of the invention as claimed however the combination of concepts is unique and it would not have been obvious to one of ordinary skill in the art to combine the references. Combining these references and the particular pieces of each reference to arrive at the invention would not have been obvious to one or ordinary skill at the time of the invention. The claims are found to be allowable over the prior arts of record.

As per Independent claims 1, and 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“ 1. (Currently Amended) A system for valuing new virtual items introduced into an online game and presenting offers of the new virtual items to users of the online game, the system comprising: one or more processors configured by machine-readable instructions to: present offers to sell instances of virtual items usable in the online game to the users in a shop interface, the offers to sell instances of probability item bundles including a first offer and a second offer, the probability item bundles being associated with sets of potential items that are usable in the online game, wherein the first offer is to sell instances of a first probability item bundle for a first price and wherein the second offer is to sell instances of a second probability item bundle for a second price, the first probability item bundle being associated with a first set of potential items that includes a first primary item and a first set of secondary items, and the second probability item bundle being associated with a second set of potential items that includes a second primary item and a second set of secondary items, wherein the first primary item has a known value and the second primary item has a to-be-determined value, wherein the known value of the first primary item is a value to users that is known to a game administrator based on previous use in the online game, and the to-be-determined value of the second primary item is not known yet; obtain distribution probabilities for individual potential items in the sets of potential items associated with sold instances of the probability item bundles, such that -2-Schultz, et al. - 16/299,488 Attorney Docket No.: 45MP-044001 for sold instances of the first probability item bundle and sold instances of the second probability item bundle the first primary item has a first distribution probability and the second primary item has a second distribution probability; distribute the individual potential items to the users subsequent to the users activating the sold instances of the probability item bundles, wherein distribution is in accordance with the distribution probabilities; monitor sales of the first probability item bundle and sales of the second probability item bundle; and determine the to-be-determined value for the second primary item based on a comparison between the sales of the first probability item bundle and the sales of the second probability item bundle, wherein the determination is based on the first price and the known value”
Claims 4 – 8 and 12 – 14 depend upon independent claims 1, and 9, incorporate all the limitations of claims 1 and 9 are allowable for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. H. T./
Examiner, Art Unit 3681

               
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681